Citation Nr: 1336930	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome, currently evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2008, the RO denied the Veteran's claim for service connection for left knee bursitis.  In May 2010, the RO denied the Veteran's claim for an increased rating for service-connected bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome, currently evaluated as 30 percent disabling.  In June 2013, the Board remanded the claims for additional development.  

In May 2012, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2001, the RO denied a claim for service connection for degenerative joint disease, left knee. 

2.  The evidence received since the RO's May 2001 decision, which denied a claim of entitlement to service connection for degenerative joint disease, left knee, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome, is shown to be productive of pain, and some limitations on standing and walking, but it is not shown to be productive of bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's May 2001 decision which denied a claim for service connection for degenerative joint disease, left knee; the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for a rating of in excess of 30 percent for service-connected bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for a left knee disability.  During his Board hearing, held in May 2012, he testified that he injured his left knee during basic training, or possibly in air assault school, with at least one in-service treatment.  He further indicated that he has had left knee symptoms for about three years, and that a physician had essentially related his left knee symptoms to his service-connected bilateral foot disorder.  He stated that he was not currently receiving treatment for his left knee.  

In May 2001, the RO denied the Veteran's claim for service connection for degenerative joint disease, left knee.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

In July 2007, the Veteran filed to reopen the claim.  In June 2008, the RO denied the claim on the merits.

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

The most recent and final denial of this claim was in May 2001.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's May 2001 decision included the Veteran's service treatment records, which showed that in June 1984 and June 1990, he received treatment for complaints of knee pain.  A number of examination reports, to include a May 1994 retirement examination report, showed that his lower extremities were clinically evaluated as normal.  The May 1994 report contains a notation of crepitation on motion, and of DJD of the knees.  A number of associated "reports of medical history," to include one dated in May 1994, showed that he repeatedly denied having a history of a "'trick' or locked knee."

As for the post-service medical evidence, it consisted of VA reports, dated between 1994 and 2001.  This evidence included a December 1994 VA examination report, which did not show that the Veteran had a left knee disability.  A VA examination report, dated in February 2001, showed that X-rays of the knees were within normal limits.  The diagnosis noted that the knees were without radiological findings, and that an examination was normal.  

At the time of the RO's May 2001 rating decision, there was no post-service medical evidence to show that the Veteran had a left knee disability, and no competent evidence relating a left knee disability to service.

The evidence received since the RO's May 2001 rating decision consists of VA reports, dated between 2006 and 2013.  This evidence includes a VA examination report, dated in April 2008, which contains a diagnosis of infrapatellar bursitis, left knee.  In addition, a VA examination report, dated in August 2013, contains a diagnosis noting osteoarthritis of the left knee.

This evidence, which was not of record at the time of the May 2001 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The VA examination reports are competent evidence which shows that the Veteran has a left knee disability.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 


II.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected bilateral pes planus with degenerative changes of both great toes, medical malleoli and right talar dome.  During his hearing, held in May 2012, he testified that he had daily foot pain, and that he has to stand for most of his day as an elementary schoolteacher, which runs from 7 a.m. to 5 p.m., to include extracurricular activities.  The Board notes that during the hearing, it was agreed that the record would be held open for 30 days to allow the Veteran to submit additional evidence.  However, there is no record to show that any relevant evidence was received within that time.  

The Board notes that in November 2012, the Veteran submitted a lay statement from the Veteran's employer, but that he did not include waiver of RO review.  See 38 C.F.R. § 20.1304 (2012).  However, this evidence does not implicate the applicable criteria, discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2013).  Accordingly, a remand for RO consideration is not required.  

With regard to the history of the disability in issue, the Veteran's service treatment records show that he was treated for bilateral foot pain as of at least 1977.  The reports note DJD (degenerative joint disease) at the bilateral first MPJ (metatarsophalangeal joint), and pes planus.  The Veteran's separation examination report, dated in May 1994, notes that he had DJD (degenerative joint disease) of the feet.  As for the post-service medical evidence, an October 2003 VA examination report noted that the Veteran used arch supports, and that he had a normal gait.  The entire plantar surface was thinly callused.  The left second toe had a hammertoe deformity and a nonulcerated three millimeter pressure callus.  Alignment was good.  The diagnosis noted symptomatic bilateral pes planus, and bilateral plantar verrucae.  A March 2005 VA examination report showed complaints of foot pain.  On examination, gait was normal.  X-ray reports noted mild DJD of the first MTP (metatarsophalangeal) joint of the right foot, and DJD of the first MTP of the left foot that was worse than on the right.  The diagnosis noted bilateral pes planus with mild hallux valgus (osteoarthritis of the hallux), and a plantar wart, left metatarsal, which was viral in nature and not related to pes planus.  See 38 C.F.R. § 4.1 (2013).  

In February 1995, the RO granted service connection for bilateral pes planus with degenerative changes, great hallux metatarsophalangeal areas, medial malleoli, right talar dome, and laxity of the left ankle, evaluated as 30 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In May 2001, the RO denied a claim for an increased rating.  There was no appeal, and the RO's decision became final.  Id.  In April 2004, the RO again denied a claim for an increased rating.  The Veteran appealed, and in October 2007, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  The Board notes that the Veteran's evaluation for his left ankle laxity was subsequently assigned a separate evaluation. 

In February 2010, the Veteran filed a claim for an increased rating.  In May 2010, the RO denied the claim.  The Veteran has appealed.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The RO has evaluated the Veteran's bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2013). 

Under DC 5276, a 30 percent evaluation is assigned respectively for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (a 20 percent rating is warranted when these symptoms are unilateral). 

A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (a 30 percent rating is warranted when these symptoms are unilateral).  Id. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

The medical evidence for the time period in issue, see 38 C.F.R. § 3.400(o)(2) (2013), consists of VA progress notes, dated as of February 2009, to include a VA examination report, and two QTC examination reports.

Overall, VA progress notes show a number of treatments for foot pain, with "problem lists" that include "foot deformities, acquired."  A June 2010 report notes complaints of left foot pain, with assessments of hyperkeratosis, fourth left toe, and onychomycosis times ten.  A July 2010 report notes participation in the MOVE program (a national weight management and exercise program designed by VA), and that the Veteran reported a history of one fall, without injury, and that he had a gait and balance deficit.  The report notes that he could stand and walk independently.  An October 2010 report notes that weight loss was strongly encouraged.  A November 2010 report notes use of shoe inserts, participation in the MOVE program, that the Veteran could stand and walk independently, and that he did not have any falls, or changes in walking or balance, in the past 12 months.  A June 2011 report notes normal gait, posture, balance, and heel/toe walk, and that no assistive devices were used.  A July 2011 report shows that the Veteran was enrolled in a weight management program.  

A QTC examination report, dated in May 2010, shows that the Veteran complained of pain, fatigability, lack of endurance, and stiffness.  He indicated that he was not currently receiving any treatment.  The report notes the following: he requires shoe inserts.  There is no history of hospitalization or surgery for foot symptoms.  The Veteran reported that he was able to stand and walk for 15 to 30 minutes.  On examination, there was painful motion bilaterally, and it was painful for him to walk on his toes, bilaterally.  There were bilateral callosities of the toes.  There were bilateral hammertoes, which were passively correctable.  There were no vascular changes.  Weight-bearing and nonweight-bearing alignment of the Achilles tendon were both 10 degrees valgus pronation, bilaterally.  The Achilles tendon alignment could be corrected by manipulation.  There was no pain on manipulation of the Achilles tendon, bilaterally.  There was no forefoot malalignment.  Mid-foot malalignment was minimal, bilaterally, and related to the mild pronation, valgus of the Achilles tendon.  The mid-foot malalignment was correctable by manipulation, bilaterally.  There was bilateral hallux valgus.  There was mild varus/valgus of Os Calcis, bilaterally.  There was pain, but no fatigue, weakness, lack of endurance, or incoordination on examination, or after final range of motion.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was guarding of movement.  The diagnosis was bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome, hallux valgus, hammertoes and callosities, bilateral feet bunion.  The examiner concluded that the Veteran's painful feet did not preclude occupational or usual daily activities, and that he is able to work and function despite the pain and slowed ambulation.  Standing or ambulating was limited to about 15 to 30 minutes at any one time.  There was no time lost from work due to the foot condition.  The Veteran was an elementary school (music) teacher and a church musician.  

A VA examination report, dated in December 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of foot pain and burning on walking and standing.  The Veteran reported that he wore orthotics, and that he tried exercises, and rested, for his symptoms.  The report notes the following: his course since onset was stable.  His response to current treatments was fair, with partial effectiveness in relieving symptoms from applying heat.  The Veteran was not taking any medication for his symptoms.  There was no history of foot-related trauma, hospitalization or surgery.  The Veteran complained of pain, swelling, stiffness, weakness, and lack of endurance.  He denied heat, redness, fatigability, and other symptoms.  There were no flare-ups of foot joint disease.  The Veteran was able to stand as much as one hour, and to walk one to three miles.  He used orthotics with fair results.  The left foot had no evidence of painful motion, swelling, weakness, or abnormal weight bearing.  It had thick, dark nails with a painful callus over the fourth metatarsal head.  The Veteran's right foot exhibited no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  For both feet: nonweight bearing Achilles alignment was normal.  Weight bearing Achilles alignment was inward bowing; it was correctable with manipulation.  There was no forefoot, or midfoot, malalignment.  There was mild pronation.  Heel valgus was 5 degrees, and it was correctable by manipulation.  There was no muscle atrophy.  X-rays from November 2009 were noted to show degenerative changes at the left first MTP joint with associated osteophyte formation (left foot), and minimal DJD of the first MTP joint with pes planus deformity, a bone spur at the Os Calcis, and minimal spurring at the great toe, suggesting DJD (right foot).  There were no significant occupational effects.  The effects on daily activities were: "none" (feeding, bathing, dressing, toileting, grooming and driving), "mild" (chores, shopping, recreation, traveling), "moderate" (exercise), and "prevents" (sports).  It was noted that the Veteran was a full-time music teacher, and that he reported losing one week of work due to his symptoms due to medical appointments. 

A QTC examination report, dated in June 2011, shows that the Veteran complained of pain, giving way, stiffness, fatigability, a lack of endurance, and abnormal movement.  He indicated that he had flare-ups caused by prolonged walking or standing.  The report notes the following: no ambulatory devices were needed.  The Veteran used shoe inserts.  The Veteran could stand for 10 minutes, and walk one block with a limp.  There was evidence of painful motion, bilaterally.  Gait was antalgic.  There were no signs of abnormal weight bearing.  There were no skin changes, or vascular changes.  There were no hammertoes, high arch, or clawfoot, bilaterally.  Weight-bearing and nonweight-bearing alignment of the Achilles tendon was considered normal, bilaterally.  There was no pain on manipulation of the Achilles tendon, bilaterally.  There was no valgus present, bilaterally.  There was no forefoot, or midfoot, malalignment.  There was no hallux valgus.  The diagnosis was bilateral pes planus with degenerative changes of both great toes, and degenerative changes of bilateral medial malleoli and right talar dome.  The effect of the condition on the Veteran's usual occupation and daily activities was moderate.  

A VA foot examination report, dated in February 2012, shows that the Veteran complained that his symptoms had worsened since his December 2010 examination.  He complained of constant soreness on the bottom of his feet, and at the outside of his feet, and that he had a large plantar's wart on his left foot.  The report notes the following:  the Veteran had foot pain on use, and pain on manipulation.  There were no characteristic calluses or any other calluses caused by flatfeet.  His symptoms were not relieved by arch supports.  There was extreme bilateral tenderness on the plantar surfaces.  There was no objective evidence of marked deformity of the foot, such as pronation or abduction.  There was no marked pronation of the feet.  There was inward bowing of the Achilles tendon, bilaterally.  The examiner stated that there was minimal, but not marked, pronation of both feet.  The Veteran regularly used orthotics, which he stated did not help at all.  The Veteran's flatfoot did not impact his ability to work.  The diagnoses were bilateral pes planus, mild degenerative change of the left first MTP joint, and intractable plantar keratosis.  

The Veteran has submitted three lay statements.  A statement from R.F., received in June 2011, shows that he is an assistant principal at the school where the Veteran works.  He states that the Veteran is often required to stand for long periods of time, and that he has seen the Veteran limping and massaging his knees, with a declining ability to walk as the week progresses.  A statement from M.D., dated in April 2010, shows that she states that she is a principal at the school where the Veteran works, and that he works from 7:15 to 4 p.m., and often conducts night and weekend performances and must be on his feet for much of the day.  She states that she has often seen him limping, and heard him complain of foot pain.  A statement from B.T., dated in November 2012, indicates that the Veteran would be accommodated as his job by being allowed to be off his feet for as many as 10 minutes per hour.  

The Board finds that the claim must be denied.  The evidence shows a number of complaints of foot pain.  However, while the criteria for a 50 percent rating under DC 5276 include "extreme tenderness" of the plantar surfaces of the feet, and even assuming the Veteran's complaints of foot pain satisfy this requirement, the other required criteria are not shown to have been met.  Specifically, there are no findings to show marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  In this regard, in addition to the other findings of record, the February 2012 VA foot examination report shows that the examiner specifically concluded that there was no marked pronation of the feet, and that there was minimal, but not marked, pronation of both feet.  In summary, the Veteran's bilateral pes planus is not shown to have resulted in marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, bilaterally, to warrant a higher evaluation under DC 5276.  The Board, therefore, finds that the preponderance of the evidence is against a rating in excess of 30 percent for bilateral pes planus with degenerative changes of both great toes, medical malleoli and right talar dome, and that the claim must be denied.  The Board has also considered whether the extreme plantar tenderness noted at the VA examination in February 2012 alone has affected employment to the extent that it, by itself, would meet the 50 percent rating, but in view of the Veteran's current ability to compensate for this disorder when working, the Board does not find that a higher rating can be assigned solely based on this symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has also considered whether an evaluation in excess of 30 percent is warranted on the basis of functional loss due to pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of DC 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the 30 percent rate under DC 5276. 

The Board has examined all other Diagnostic Codes pertinent to disabilities of the foot.  Claw foot has not been demonstrated.  Thus Diagnostic Code 5278 is not for application.  38 C.F.R. § 4.71a, DC 5278.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (noting that VA has a duty to acknowledge ad consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions). 

In deciding the Veteran's increased rating claim, the Board has considered the Court's decision in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran's disability has consistently approximated the criteria for no more than a 30 percent rating throughout the appeal period, and that separate rating periods are not in order. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected foot disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have some decreased walking and standing ability, with pain, with no history of surgery.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with his employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching this decision, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Until August 2013, he reported full-time employment as a music teacher, and he has argued that his job is more difficult due to his foot symptoms.  At a VA examination in August 2013, he reported that he was retired as a schoolteacher due to leg pain.  In any event, a disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In addition, examiners have determined that he is not unemployable due to his foot disabilities.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2010, and May 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA medical records, have been obtained, and the Veteran has been afforded four examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Mayfield, 19 Vet. App. at 103.    

In June 2013, the Board remanded this claim.  The Board directed that at attempt be made to obtain the Veteran's records from the Veterans Evaluation Services.  In July 2013, the Veteran was sent a duty-to-assist letter in which he was requested to sign an authorization for release of his records from the Veterans Evaluation Services.  There is no record of a response.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the issues on appeal were identified.  Information was solicited regarding the severity of his disability.  The Veteran has been afforded four examinations.  The testimony did not reflect that there were any outstanding medical records available that would support his claim, and although it was agreed that the record would be held open for 30 day to allow him to submit additional evidence, there is no record that any additional evidence was received within that time period.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied, and that it may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.

A rating in excess of 30 percent for service-connected bilateral pes planus with degenerative changes of both great toes, medial malleoli and right talar dome is denied.


REMAND

In June 2013, the Board remanded this claim.  The Board noted that in April 2008, the Veteran had been afforded a VA examination for his left knee.  In that report, the VA examiner provided an opinion as to the possibility of secondary service connection.  However, the Veteran had testified that he injured his left knee during service, and the April 2008 VA examiner did not provide an opinion as to the possibility of service connection on a direct basis.  The Board therefore directed that the Veteran should be afforded an examination for his claimed left knee disability, to include obtaining etiological opinions on both a direct and secondary basis.  Citing Barr v. Nicholson, 303 Vet. App. 303 (2007); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Specifically, the Board directed:

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by the Veteran's service. 

b) If, and only if, the Veteran has a left knee disability that was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected bilateral pes planus. 

In August 2013, the Veteran was afforded a VA examination.  The diagnosis was osteoarthritis of the left knee, and the report indicates that this was verified by X-rays.  However, another part of the report notes that X-rays were read as being "within normal limits for age," and yet another notation states that "serial X-rays do not reveal progressive changes or osteoarthritis."  The examiner indicated that it was less likely as not that the Veteran had a left knee disability that was related to his service.  The examiner explained that the Veteran had two treatments for knee pain that were six years apart during service, that there was only a nonspecific finding of crepitus upon separation from service, and that there was no evidence of chronic knee pain during service.

In summary, the August 2013 VA examination report appears to contain contradictory findings as to left knee arthritis.  In addition, the August 2013 VA examiner did not provide an opinion as to the possibility of secondary service connection.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

On remand, the claims file should be returned to the examiner who performed the August 2013 VA examination for a supplemental opinion, or, in the alternative, the Veteran should be afforded another examination, and etiological opinions obtained. 

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2013). 




Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2013 VA examiner - including a copy of this Remand - for that examiner to provide the requested medical opinion: 

The examiner should state whether or not the Veteran currently has a left knee diagnosis, and, if so, what that diagnosis is, and if it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected bilateral pes planus. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The examiner must provide a detailed rationale for his opinion.

2.  If the August 2013 VA examiner is not available, or if otherwise appropriate, the Veteran should be scheduled for a new examination by an examiner who has not previously examined the Veteran, in order to ascertain the nature and etiology of any left knee disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by the Veteran's service. 

b) If, and only if, the Veteran has a left knee disability that was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed left knee disability was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected bilateral pes planus. 

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

d) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and his representative should thereafter be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


